Hill, C. J. Appellants rely upon a tax title based on a tax sale of June 11, 1894. It was attacked, inter alia, for failure of the clerk to make the certificate required by section 7086, Kirby’s Digest. The certificate found in the transcript complies with the certificate therein first mentioned, but the second certificate, the one to be at the foot of the record, stating in what newspaper published, etc., is not there found. In another connection a certificate containing the substance of this requirement is found, but it is dated 13th of June, 1894, and that is fatal. Hunt v. Gardner, 74 Ark. 583, covers the point entirely. Appellants claim that appellees do not show an interest in the land at time of sale, and hence are not qualified to attack the tax title. The evidence of this title is record except as to two deeds, and their existence and the inability of appellees to produce them were proved by parol evidence. The evidence is not at all strong. nor satisfactory; but doubtless the best attainable under the circumstances, and, in the absence of any countervailing evidence, is sufficient to sustain the chancellor’s finding. Other questions are presented, but, as these are decisive of the case, it is unnecessary to discuss them. Judgment affirmed.